J-S07006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RODNEY MCCLINTON                         :
                                          :
                    Appellant             :   No. 1735 MDA 2018

              Appeal from the Order Entered October 4, 2018
 In the Court of Common Pleas of Lackawanna County Criminal Division at
                     No(s): CP-35-CR-0001644-2010


BEFORE:    OLSON, J., McLAUGHLIN, J., and PELLEGRINI*, J.

MEMORANDUM BY OLSON, J.:                 FILED: MARCH 25, 2019

      Appellant, Rodney McClinton, appeals pro se from the order entered on

October 4, 2018, dismissing his petition for habeas corpus relief for lack of

jurisdiction. We affirm.

      The trial court briefly summarized the facts and procedural history of

this case as follows:

      On October 15, 2010, [Appellant] pled guilty to simple assault,
      resisting arrest[,] and false identification to law enforcement. In
      exchange, the other charges pending against him were nolle
      prossed. On January 12, 2011, [the trial] court imposed an
      aggregate sentence of [nine] to 36 months [of imprisonment],
      followed by one year of probation.          On January 13, 2011,
      [Appellant] filed a [m]otion for [r]econsideration of [s]entence
      which [the trial] court denied on January 20, 2011. [Appellant]
      did not file an appeal.

      On September 26, 2018, [Appellant] filed a [p]etition for [h]abeas
      [c]orpus [r]elief, challenging the calculation of his maximum



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S07006-19


       release date by the Department of Corrections.[1] On October 4,
       2018, [the trial] court denied the petition. On October 19, 2018,
       [Appellant] filed a [n]otice of appeal to the Superior Court, and
       [the trial] court ordered [Appellant] to file a concise statement of
       [errors] complained of on appeal [pursuant to Pa.R.A.P. 1925(b)].
       [Appellant] filed his concise statement on October 29, 2018. [The
       trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) on
       December 4, 2018.]

Trial Court Opinion, 12/4/2018, at *1.

       On appeal, Appellant presents the following issues, pro se, for our

review:

       A. Whether the trial court abused its discretion in dismissing
          Appellant’s [p]etition for [h]abeas [c]orpus relief seeking
          clarification as to the effective date of the sentence imposed?

Appellant’s Brief at 3.

       Because the trial court did not have jurisdiction, we cannot reach the

merits of Appellant’s current claim.2 This Court has previously explained:


____________________________________________


1 We address the eight-year discrepancy between the imposition of sentence
and Appellant’s current filing. Although not entirely clear from the record, it
appears that Appellant’s sentence herein was imposed consecutively to
another sentence he was already serving at the time. Thus, Appellant’s
sentence in this matter commenced in March of 2013. It appears that
Appellant was paroled in 2015 before he began his one-year probationary
period. See Appellant’s Brief at 5. According to Appellant, thereafter, he
was arrested and charged with a new criminal offense in October 2016. Id.
He further admits that he pled guilty to the new offense and was sentenced
to one to three years of imprisonment on August 8, 2017. Id. While the
Commonwealth did not provide a counterstatement of the case, it has not
contested any of the facts as presented by Appellant. Based upon all of the
foregoing, we discern that Appellant was still serving his underlying sentence
when he requested habeas relief.

2This Court may raise the issue of a trial court’s jurisdiction sua sponte. See
Commonwealth v. Irick, 194 A.3d 155, 157 (Pa. Super. 2018).

                                           -2-
J-S07006-19


      If [an] alleged error is thought to be the result of an erroneous
      computation of sentence by the Bureau of Corrections, then the
      appropriate vehicle for redress would be an original action in the
      Commonwealth Court challenging the Bureau's computation. If,
      on the other hand, the alleged error is thought to be attributable
      to ambiguity in the sentence imposed by the trial court, then a
      writ of habeas corpus ad subjiciendum lies to the trial court for
      clarification and/or correction of the sentence imposed.

Commonwealth v. Heredia, 97 A.3d 392, 395 (Pa. Super. 2014) (citation

omitted); see also Commonwealth ex rel. Powell v. Pennsylvania Dept.

of Corrections, 14 A.3d 912, 915 (Pa. Cmwlth. 2011) (concluding that, where

petitioner does not challenge underlying sentence and instead seeks to compel

Department of Corrections to carry out sentence imposed, petition is properly

filed in Commonwealth Court, in its original jurisdiction).

      Here, in his pro se habeas petition, Appellant argued that the

Department of Corrections failed to compute his maximum release date

properly.   See Habeas Petition, 9/26/2018, at ¶¶ 6-11.         However, such

challenge is only cognizable as an original action in the Commonwealth Court.

See Heredia; Commonwealth ex rel. Powell.            Appellant currently argues

“he was denied due process of law [] because his sentence was amended

without a hearing” and that the trial court had jurisdiction over his claim

because it generates and provides the commitment forms to the Department

of Corrections. See Appellant’s Brief at 8. However, he did not present these

contentions to the trial court and Appellant cannot present a new legal theory




                                     -3-
J-S07006-19



to this Court for the first time on appeal.3 See Commonwealth v. Golson,

189 A.3d 994, 1000 (Pa. Super. 2018) (“Generally, an appellant cannot raise

new legal theories for the first time on appeal.”); see also Pa.R.A.P. 302(a)

(“Issues not raised in the lower court are waived and cannot be raised for the

first time on appeal.”). Because the trial court lacked jurisdiction to entertain

Appellant’s claim, we affirm the trial court’s decision.

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/25/2019




____________________________________________


3  “Although this Court is willing to liberally construe materials filed by a pro se
litigant, pro se status confers no special benefit upon the appellant.” In re
Ullman, 995 A.2d 1207, 1211–1212 (Pa. Super. 2010). “To the contrary, any
person choosing to represent himself in a legal proceeding must, to a
reasonable extent, assume that his lack of expertise and legal training will be
his undoing.” Id.

                                           -4-